USDC IN/ND case 1:17-cr-00029-HAB-SLC document 197 filed 06/17/20 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )       Cause No. 1:17-CR-29-HAB
                                                    )
JOSEPH SANDERS,                                     )
                                                    )
        Defendant.                                  )

                                         OPINION AND ORDER

        Defendant Joseph Sanders has moved to reduce his sentence under the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). (ECF Nos. 187 and 193). The

Government responded in opposition on June 16, 2020. For the following reasons, the Defendant’s

Motion will be DENIED.

                                   PROCEDURAL BACKGROUND

        On December 11, 2019, Sanders was sentenced to 84 months imprisonment on Count 1s

to run concurrent to 84 months on Count 2s. (ECF No. 175). Sanders’ sentence resulted from his

plea of guilty to being a convicted felon in possession of a firearm (Count 1s) and possessing with

intent to distribute cocaine and heroin (Count 2s). (ECF Nos. 114, 120, 122). He is currently

incarcerated at the Bureau of Prisons facility, Oklahoma City FTC.

        Sanders filed his notice of appeal, and his case is currently on appeal with the Seventh

Circuit Court of Appeals, Cause No. 20-1523. 1




1
  While the Defendant’s Motion was under consideration, the Court received a letter from the Defendant indicating
that he tested positive for COVID-19 and was under quarantine and receiving medical treatment at the institution.
(ECF No. 196).
USDC IN/ND case 1:17-cr-00029-HAB-SLC document 197 filed 06/17/20 page 2 of 3


                                           DISCUSSION

       As noted, the Defendant’s Motion requests compassionate release. Generally, a court is

statutorily prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. §

3582(c). A handful of statutory exceptions exist, however, one of which allows a court to grant an

inmate compassionate release if the inmate meets certain requirements. See 18 U.S.C. §

3582(c)(1)(A). Under this provision, a court may not modify a term of imprisonment except that

–

               (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
       that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

       In this case, however, the Court cannot consider whether Sanders meets the above

requirements because his pending appeal deprives this Court of jurisdiction. “The filing of a notice

of appeal is an event of jurisdictional significance—it confers jurisdiction on the court of appeals

and divests the district court of its control over those aspects of the case involved in the appeal.”

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). Although the district court

retains jurisdiction to correct a sentence “resulting from arithmetical, technical or other clear error”

within 14 days of sentencing or to “correct[ ] clerical errors,” it may not substantively modify

judgments. See Fed. R. Crim. P. 35(a) and 36; Fed. R. App. P. 4(b)(5) (stating that “[t]he filing of

a notice of appeal under this Rule 4(b) does not divest a district court of jurisdiction to correct a

                                                   2
USDC IN/ND case 1:17-cr-00029-HAB-SLC document 197 filed 06/17/20 page 3 of 3


sentence under Federal Rule of Criminal Procedure 35(a)”). Thus, once the Defendant filed his

notice of appeal challenging his conviction and this Court’s sentence, jurisdiction over the

questions raised in his § 3582(c) motion transferred as well. Accordingly, this Court has no

jurisdiction over the Defendant’s motion and the motion is DENIED.

                                          CONCLUSION

       For the foregoing reasons, the Court DENIES the Defendant’s Motion (ECF No. 187).

So ordered on June 17, 2020.


                                          s/ Holly A. Brady
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT




                                             3
